

Exhibit 10.5


ROYALTY AGREEMENT


This Royalty Agreement (this "Agreement") is entered into effective as of
December 31, 2009 (the "Effective Date") by and between WS Technologies LLC, an
Oregon limited liability company, doing business as Windswept Technologies (the
"Company") and Aequitas Capital Management, Inc., an Oregon corporation
("Aequitas").


RECITALS


A.           Pursuant to a Contribution Agreement dated December 30, 2009,
Aequitas transferred to the Company all right, title and interest in and to the
Zero Interest Recourse software product that incorporates the proprietary
CarePayment System, a specialized accounting system designed to interface with
multiple systems to receive and submit data and process that data in such a way
that all accounting and settlement activity are supported, and which contains
several proprietary algorithms to support the allocation of account transactions
and account settlements with hospitals and funding sources (the "Software").


B.           The Company agrees to pay Aequitas a royalty based on new products
(the "Products") developed by the Company or co-developed by the Company and
Aequitas or its affiliates and that are based on or use the Software.


NOW, THEREFORE, the parties agree as follows:


1.           Royalty.  The Company will pay Aequitas a royalty (the "Royalty")
equal to (i) 1.0% of the Net Revenue received by the Company and generated by
the Products that utilize funding from Aequitas or any of its affiliates and
(ii) 7.0% of the face amount, or such other percentage as the parties may agree,
of receivables that do not utilize funding from Aequitas or any of its
affiliates that are serviced by the Company through use of the Software.  The
Royalty will be calculated solely on Net Revenue received.  "Net Revenue" means
the total gross sales price and/or monetary equivalent of any other
consideration actually received by the Company, less discounts, rebates, refunds
or reserves applicable thereto.


2.           Term.  The term of this Agreement will commence on the Effective
Date and shall continue in effect until the parties mutually agree in writing to
termination.  Either party may also terminate this Agreement by written notice
to the other upon: (i) failure by the other  party to perform any material term,
covenant or condition of this Agreement, or breach of any representation or
warranty of the other party in this Agreement, and such failure or breach
continues for a period of more 30 days after the receipt of a notice of such
failure, or (ii) upon the initiation of a proceeding against the other party
under any bankruptcy law by or against the other party, or if that party is
adjudged insolvent or makes an assignment for the benefit of creditors.


3.           Payment Terms and Report.  The Company will pay Aequitas Royalty
payments monthly, within 30 days after the end of each calendar month, based on
Net Revenue received in the preceding calendar month.  The Company will provide
Aequitas with a monthly report of the Net Revenue received from sales of the
Products and the calculation of Royalty payments based on such Net Revenue.

 
 

--------------------------------------------------------------------------------

 


4.           Miscellaneous.


4.1           Severability.  Any part, provision, representation or warranty of
this Agreement which is prohibited or which is held to be void or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof.  Any part, provision,
representation or warranty of this Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties to this
Agreement waive any provision of law which prohibits or renders void or
unenforceable any provision of this Agreement.  If the invalidity of any part,
provision, representation or warranty of this Agreement shall deprive any party
of the economic benefit intended to be conferred by this Agreement, the parties
shall negotiate in good faith to develop a structure the economic effect of
which is as nearly as possible the same as the economic effect of this Agreement
without regard to such invalidity.


4.2.           Notices.  Each notice, consent, request, or other communication
required or permitted under this Agreement will be in writing, will be delivered
personally or sent by certified mail (postage prepaid, return receipt requested)
or by a recognized US overnight courier, and will be addressed as follows:


If to the Company:
WS Technologies LLC

 
Attn:  President

 
5300 SW Meadows Road, Suite 400

 
Lake Oswego, OR 97035



 
If to Aequitas:
Aequitas Capital Management, Inc.

 
Attn:  Legal Department

 
5300 SW Meadows Road, Suite 400

 
Lake Oswego, OR 97035



Each notice, consent, request, or other communication will be deemed to have
been received by the party to whom it was addressed (a) when delivered if
delivered personally; (b) on the second business day after the date of mailing
if mailed; or (c) on the date officially recorded as delivered according to the
record of delivery if delivered by overnight courier.  Each party may change its
address for purposes of this Agreement by giving written notice to the other
party in the manner set forth above.


4.3           Counterparts.  This Agreement may be executed in
counterparts.  Each counterpart will be considered an original, and all of them,
taken together, will constitute a single Agreement.  This Agreement may be
delivered by facsimile or electronically, and any such delivery will have the
same effect as physical delivery of a signed original.  At the request of any
party, the other party will confirm facsimile or electronic transmission
signatures by signing an original document.

 
2

--------------------------------------------------------------------------------

 


4.4           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Oregon, without giving effect to
conflicts of laws principles thereunder.


4.5           Venue/Jurisdiction.  Each of the parties hereby irrevocably agrees
that any dispute arising under or in any way relating to this Agreement shall be
litigated solely and exclusively in a federal or state court sitting in
Multnomah County, Oregon.  Each party hereby agrees that if it attempts to
commence any action regarding a dispute arising under or in any way relating to
this Agreement in any court other than a federal or state court sitting in
Multnomah County, Oregon, the other party may obtain an immediate order
dismissing such action for improper venue or an order transferring venue to a
federal or state court sitting in Multnomah County, Oregon.  Each of the parties
hereby irrevocably submits to the personal jurisdiction of any federal or state
court sitting in Multnomah County, Oregon, in any action or proceeding arising
out of or in any way relating to this Agreement.  Each of the parties agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Each party also irrevocably waives the right to a trial
by jury in connection with any action brought to construe or enforce this
Agreement.


4.6           Amendments.  This Agreement may be amended from time to time by a
written instrument signed by the Company and Aequitas and no waiver of any of
the terms hereof by any party shall be effective unless it is in writing and
signed by the other parties.


4.7           Integration.  This Agreement comprises the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to such subject matter, superseding all prior oral
or written understandings.


4.8           Agreement Effectiveness.  This Agreement shall become effective
upon delivery of fully executed counterparts hereof to each of the parties
hereto.


4.9           Headings Descriptive; Interpretation.  The headings of the
sections and subsections of this Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement.  All references in this Agreement to "Section" or "Sections" without
additional identification refer to the Section or Sections of this
Agreement.  The words "will" and "shall" have the same meaning.  The words
"include," "includes" and "including" shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words "without
limitation."


4.10          Advice from Independent Counsel.  The parties hereto understand
that this Agreement is a legally binding agreement that may affect such party's
rights.  Each party hereto represents to the other that it has received legal
advice from counsel of its choice regarding the meaning and legal significance
of this Agreement and that it is satisfied with its legal counsel and the advice
received from it.

 
3

--------------------------------------------------------------------------------

 


4.11           Judicial Interpretation.  Should any provision of this Agreement
require judicial interpretation, it is agreed that a court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against any person by reason of the rule of construction
that a document is to be construed more strictly against the person who itself
or through its agent prepared the same, it being agreed that all parties hereto
have participated in the preparation of this Agreement.


4.12           Further Assurances.  The parties agree to execute such other
documents as may be necessary to implement this Agreement and carry out the
intent of the parties to this Agreement.


4.13           Survival.  Each provision of this Agreement that expressly or by
its nature provides for rights, obligations or remedies that extend beyond the
expiration or earlier termination of this agreement, will survive and continue
in full force and effect after this Agreement expires or is earlier terminated.


4.14           Attorney Fees.  In the event arbitration, suit or action is
instituted to enforce or determine the parties' rights or duties in connection
with this Agreement, the prevailing party shall recover from the losing party
all costs and expenses, including reasonable attorney fees, incurred in such
proceedings, including any appellate or bankruptcy proceedings.


[Signatures on following page]

 
4

--------------------------------------------------------------------------------

 

WHEREAS, the parties have entered into this Royalty Agreement as of the date
first written above.



 
AEQUITAS CAPITAL MANAGEMENT, INC.
     
By
/s/ Robert J. Jesenik
     
Robert J. Jesenik, President
     
WS TECHNOLOGIES LLC, DBA
 
WINDSWEPT TECHNOLOGIES
 
By microHelix, Inc., its Manager
     
By
/s/ Brian A. Oliver
     
  Brian A. Oliver, Secretary


 

--------------------------------------------------------------------------------

 